Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2019/0042237 related to sparse matrix multiplication (SMM) acceleration using column folding and squeezing. In one example, a processor, in response to a SMM instruction having fields to specify locations of first, second, and output matrices, the second matrix being a sparse matrix, uses execution circuitry to pack the second matrix by replacing one or more zero-valued elements with non-zero elements yet to be processed, each of the replaced elements further including a field to identify its logical position within the second matrix, and, the execution circuitry further to, for each non-zero element at row M and column K of the specified first matrix, generate a product of the element and each corresponding non-zero element at row K, column N of the packed second matrix, and accumulate each generated product with a previous value of a corresponding element at row M and column N of the specified output matrix; and US Pub. 2015/0088954 related to computer architecture and more particularly, to computer architecture optimized for sparse matrix vector multiplication processing.
The prior art of record does not teach or suggest at least “wherein the control circuit classifies the first element values into at least one first classification value, the control circuit controls the first calculation circuits to operate in a low power mode when .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182